NOTICE OF ALLOWABILITY

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 4-10 are allowed.
Claim 3 is cancelled.

Allowable Subject Matter
Claims 1-2 and 4-10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the totality of the invention, including, in combination with the additionally claimed elements, an adhesive injection hole disposed below the adhesive fill check hole, and the adhesive fill check hole configured to receive outflow of adhesive out of the gap, each hole on the same side.  The closest prior art of record includes Yamamoto (US 5,145,301).  Yamamoto discloses adhesive holes 11, including holes above/below additional holes.  However, adhesive flows into 15, and thus cannot reasonably be said to disclose, or be capable of, providing a hole which is configured to receive an outflow of adhesive out of the gap.  The adhesive of Yamamoto 
In addition, Ducker (US 2004/0109738) discloses two holes, one of which received adhesive into a gap, and another which is configured such that adhesive flows out of a gap (52 being an entry port, 54 being an exit port).  However, these ports are not on the same side.  In Fig. 23, 52 and 74 are on the same side, but are not disposed above/below each other, and cannot be modified to be so, as they would be blocked by R, and a user would not be able to inject adhesive.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635